Title: From George Washington to George Clinton, 25 May 1780
From: Washington, George
To: Clinton, George



Dr Sir
Head Qrs Morris Town May 25: 1780

Since my Letter of the 23d & 24th which accompanies this—I have also directed the Issuing Commissary Colo. Stewart, to forward a Hundred Barrells of flour from hence without delay to New Windsor to be conveyed from thence by Colo. Hay to Albany to Colo. Vanschaick, as a further supply for Fort Schuyler. I hope it will not be long before it arrives at Albany, from whence I have requested Colo. Vanschaick to exert himself in concert with the quarter master, to have it sent to the Garrison with the greatest possible expedition. perhaps it may be in Your Excellency’s power to facilitate the transportation in some degree—and if it should, I am confident it will be done. I should be happy if

we could throw a Hundred or more Barrells of Salt provision into the Garrison; but as I mentioned in my Letter of the 23d & 24th, I do not know from whence it is to come. I have found however on enquiry of Colo. Stewart, that he believes from Letters in his possession, there is a quantity belonging to the Continent in Connecticut. He does not know the places of deposit, but imagines these can be ascertained either by Mr Nathaniel Stevens, an Assistant Issuing Commissary at Fish Kill or by Mr Peter Colt, who was in the purchasing department at Hartford. I enclose Your Excellency an Order for a Hundred Barrells, wherever it may be found—and from the unhappy—thrice unhappy state of our finance and Quarter Masters department, must leave it with You to devise the means of getting it to Albany and to have it forwarded from thence to the Garrison. I confide in Your Excellency’s goodness to excuse the trouble I give You on this occasion, which nothing but the cause I have mentioned should have induced me to have offered. I have the Honor to be with the Most sincere respect & esteem Dr sir Yr Most Obedt st

Go: Washington

